     William R. Donges
1
     5514 N. Crescent Ridge Drive
2    Tucson, AZ 85718
3    520-529 6227
     bdonges@attglobal.net
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                                   FOR THE DISTRICT OF ARIZONA
8
9    WILLIAM R. DONGES AND CAROLYN R.                Case No.: CV18-0093-TOC-RM
10   DONGES, h/w,

11   Plaintiff,                                      MOTION TO STAY JUDGMENT PENDING
12   vs.                                             APPEAL, UNOPPOSED 1
13   USAA FEDERAL SAVINGS BANK,
14   Defendant                                       (ASSIGNED TO HONORABLE ROSEMARY
                                                     MARQUEZ)
15
16
     On April 30, 2019, the Court granted Defendant’s motion for summary Judgment (Dkt, 84).
17
     On May 9th, 2019, the Court issued an Order directing the Clerk of the Court of to enter
18
     judgment in favor of Defendant and close the case. (Dkt 85) In a footnote to the Order, the
19
     Court noted: “Defendant agreed to postpone foreclosure proceedings pending resolution of
20
     this matter (Doc 27). The matter has now been resolved entirely in Defendant’s favor, so
21
     postponement is no longer required.” On May 29, 2019, Plaintiff filed a timely Notice of
22
     Appeal to the Ninth Circuit Court of Appeals. (Dkt 88) While Plaintiff has yet to prepare
23
     his Opening Appellant Brief in the matter, he intends to assert that in granting Summary
24
     Judgment in favor of Defendant the District Court made several prejudicial errors which the
25
26
27         In an email dated June 13, 2019, Defendant’s attorney informed Plaintiff that USAA
            1
     FSB would not oppose Plaintiff’s request for a stay pending appeal.
28                                               1
     Circuit Court is likely to either overturn or in the alternative return to the District Court for
1
     trial. A foreclosure action on Plaintiff’s Property currently scheduled for July 29, 2019 or
2
     during the pendency of appeal would render the appeal moot resulting in substantial harm to
3
     Plaintiff. Therefore, Plaintiff respectfully asks the court to stay its Order directing the Clerk
4
     of the Court to enter Judgment on Defendant’s favor and close the case or, in the alternative,
5
     grant a Preliminary Injunction against foreclosure for the duration of the appeal.
6
7 I.    BACKGROUND
8
            Plaintiff filed his initial complaint in Arizona Superior Court for Pima County on
9
     January 17, 2018, claiming Defendant’s foreclosure action on November 27, 2017 took place
10
     after the expiration of the statutory limitation period codified in A.R.S. 12 §548(A)(1) and
11
     that said action should be time barred. (Arizona Superior Court for Pima County, case
12
     C20180251) Defendant removed the case to Federal District Court based on a diversity claim.
13
     (Dkt 1) Defendant timely answered Plaintiff’s Complaint. (Dkt 11)
14
15          In mid-March 2018, Plaintiff filed a Motion for Temporary Restraining Order (Dkt.
16   21, amending Dkt.19), Motion for Preliminary Injunction (Dkt 20) and a Memorandum
17   covering both Motions (Dkt 22). The parties conferred and reached an agreement on the
18   issue of Plaintiffs’ request for a Temporary Restraining Order and Preliminary Injunction
19   effectively staying any foreclosure during the pendency of the action. On March 22, 2018,
20   the Court issued an Order granting the stipulation. (Dkt 27)
21
            MIDP was completed by Defendant on April 5, 2018 (Dkt 29) and by Plaintiff on
22
     April 6, 2018. (Dkt 30) A Joint Case Management Plan was filed on May 13, 2018. (Dkt 34)
23
     After a telephonic conference with Lorenzo Morales, Law Clerk to the Honorable Rosemary
24
     Marquez, the Court issued its Scheduling Order on May 23, 2018 establishing August 21,
25
     2018 as the close of discovery and September 14, 2018 as the latest filing date for dispositive
26
     motions. (Dkt 32)
27
28                                                  2
            On May 18, 2018, Plaintiff with consent of Defendant issued a Motion to Amend
1
     Complaint to add clarity to his factual statements and add four new claims. (Dkt 33). The
2
     Court granted the request to amend on June 5, 2018 (Dkt 34). Plaintiff filed a First Amended
3
     Compliant on June 8, 2018 (Dkt 35) The FAC asserts five claims involving a single
4
     fundamental, possibly dispositive, issue of whether Defendant USAA FSB forfeited its right
5
     to foreclose on Plaintiff’s home by waiting too long to initiate its foreclosure proceedings.
6
     Plaintiff’s Claim One asserts the statute of limitations under A.R.S 12-548 (A) (1) bars USAA
7
     FSB from initiating any legal action on the underlying debt recorded in the three home equity
8
     lines of credit (HELOC) agreements, hereinafter referred to as HELOC 1055, as well as any
9
     foreclosure actions on the three trust deeds securing that debt. Plaintiff’s Claim Two alleges
10
     Promissory Estoppel based upon a promise of the Defendant communicated through an IRS
11
     1099-C with an Event Code G, No Further Collection Activity, accompanied by no further
12
     clarification or explanation or disclaimers, that it would not pursue further collection of the
13
     outstanding balance on HELOC 1055, a promise it kept for almost four years until it filed its
14
     foreclosure action. Plaintiff Claim Three alleges Estoppel by Inaction, arising from USAA
15   FSB’s failure to respond to Plaintiff’s letter disputing the information shown on Defendant’s
16   Notice of Default issued on October 4, 2017. Plaintiff’s Claim Four alleges Estoppel by
17   Misrepresentation based upon Defendant’s statement in a letter dated November 15, 2017
18   that it would assume the information shown in the letter to be valid unless within 30 days
19   Plaintiff disputed its validity and then filing anyway without responding to Plaintiff’s dispute.
20   Plaintiff’s fifth claim seeks a title-clearing through an order cancelling each of the three trust
21   deeds currently recorded in the Pima County Recorder’s Office with Defendant USAA as
22   beneficiary and Defendant USAA’s nominee as Trustee. Defendant answered on June 21,
23   2017. (Dkt 36)
24
            On or about June 11, 2018, Plaintiff submitted a Request to Defendant for the
25
     Production of Documents. On or about June 15, 2018, Plaintiff filed Plaintiff’s First Set of
26
     Interrogatories to Defendant. Defendant answered Plaintiff’s Request for the Production of
27
28                                                   3
     Documents and First Set of Interrogatories on July 23, 2018.            In several emails and
1
     telephonic conferences Plaintiff clearly communicated his objection to Defendant’s lack of
2
     response to Plaintiff’s requests and his objection to the belligerent commentary in its answers
3
     that Plaintiff believed to be a blatant violation of Fed.R.Civ.P. 26. All requests and responses
4
     were communicated directly between the parties without a Notice of Service.
5
6           As Plaintiff and Defendant were unable to resolve disputed discovery requests,
7    Plaintiff contacted Lorenzo Morales, Judge Marquez’s law clerk to request leave to file a
8    Motion to Compel which led to Plaintiff request to the Court for leave to file a Motion to
9    Compel. Clerk Morales conducted a telephone briefing on September 14, 2018 at which time
10   both parties presented their arguments. Mr. Morales asked Plaintiff to provide a copy of his
11   informal meeting notes. Plaintiff complied. On September 26, 2019, the Court, without oral
12   briefing, ordered Plaintiff to file a Motion to Compel. (Dkt 45).
13
            On September 9, 2018, Plaintiff filed a Motion to Compel Dkt 46), a Memorandum
14
     with Exhibits (Dkt 47) and a Declaration (Dkt 49) in support of his motion. Defendant
15
     responded with a Motion to Strike Plaintiff’s Motion to Compel, Memorandum and
16
     Declaration asserting exceeding page limits and late filing of the Memorandum and
17
     Declaration. (Dkt 50) Plaintiff responded with an explanation and apologies. (Dkt 51) On
18
     November 11, 2018, the Court denied Defendant’s Motion to Strike and denied Plaintiff’s
19
     Motion to Compel and established an amended Scheduling Order with a filing deadline of
20
     December 11, 2018 for Dispositive Motions (Dkt. 82)
21
22          On December 11, Plaintiff filed a First Motion for Partial Summary Judgment (Dkt
23   54), Statement of Facts (Dkts. 55, 56, 57, 58, 59,60, 61, 62, 63), Affidavit of William Donges
24   (Dkt 66) and Declaration re Settlement Offer (Dkt 67). The Declaration was included based
25   on the possibility that Defendant could raise a claim that the settlement discussion June 2014
26   could be interpreted as tolling the statute of limitations, a claim that Defendant did not raise.
27
28                                                  4
            On December 12, 2018, Defendant filed a Motion of Summary Judgment and
1
     Statement of Facts addressing four of the five claims in Plaintiff’s FAC. (Dkts. 64, 65)
2
3           On January 10, 2019, Defendant filed a Response to Plaintiff’s Motion for Partial
4    Summary Judgment (Dkt. 69) and a Controverting Statement of Facts (Dkt 70). Virtually
5    simultaneously, Plaintiff filed a response in opposition to Defendant’s Motion for Summary
6    Judgment (Dkt 71), a Controverting Statement of Facts (Dkt 71), and a Declaration of
7    William Donges (Dkt 73).
8
            On January 16, 2019, Plaintiff Filed two Requests for Judicial Notice (RJN). The
9
     purpose of RJN, Banking and Mortgage Crises, was to remind the court of the dire economic
10
     conditions in the banking industry and the residential mortgage market up to and including
11
     the time of Plaintiff’s default in HELOC 1055. (Dkt 74) The purpose of RJN, Credit Plans,
12
     Statutes, Regulations & Guidelines was to provide additional expert information on the
13
     characteristics of a HELOC vs installment loans in order to assist the Court in its analysis of
14
     arguments and caselaw cited by Plaintiff and in selecting on-point caselaw to apply in instant
15
     case. The Court granted both RJNs although there is no indication in the record that the Court
16
     ever took judicial notice of the facts presented in those documents. (DKT 83)
17
18          On January 25, 2019, Plaintiff submitted his reply to Defendant’s Response to
19   Plaintiff’s Motion for Partial Summary Judgment (Dkt 76). On the same date, Defendant
20   filed its reply to Plaintiff’s response to Defendants Motion. (Dkt 77) The respective Motions
21   for Summary Judgment were fully briefed.
22
            On February 5, 2019, Plaintiff filed a Motion for Leave to file a Second Amended
23
     Complaint (SAC) with Exhibits and a redline version of the SAC. (Dkt 78) The purpose of
24
     the SAC was to remove two of the inartfully drafted claims in the FAC which, were poorly
25
     responded to by Defendant. The SAC introduced two new claims alleging violations of the
26
     Arizona Consumer Fraud (A.R.S. § 44-1522), an unlawful practice, and Arizona Recording
27
28                                                 5
     False Lien Documents Act (A.R.S. § 33-420). Both claims provide for a private cause of
1
     action with specific remedies. The material facts supporting these claims were discovered in
2
     the process of developing Plaintiff’s Controverting Statement of Facts filed January 10, 2019.
3
     (Dkt 72) Both claims were well pled and supported not only by assertions of fact, but material
4
     evidence of the fraud and false document filed by USAA FSB, all of which is preserved in
5
     the record.
6
7           On April 10, 2019, the Court denied Plaintiff’s Motion to Amend Complaint for
8    reasons of lack of diligence in filing the motion, good cause and the erroneous statement that
9    all of the facts were in the possession of the Plaintiff long before the request was filed and
10   ‘probably’ before they filed the lawsuit. (Dkt. 82). The Court’s Order is one of the subjects
11   of Appeal.
12
            On May 31, the Court file its Order denying Plaintiff’s Motion for Partial Summary
13
     Judgment and Granting Defendant’s Motion for Summary Judgment. (Dkt. 83) The Courts
14
     ruling denying Plaintiff’s Claim One. Statute of Limitations Bars Foreclosure. is the subject
15
     of Plaintiff’s Appeal.
16
17          On April 5, 2019, the Court ordered the Clerk of the Court to enter Judgment in favor
18   of Defendant and against Plaintiff. A footnote to the Order rescinded the agreement to
19   postpone foreclosure proceedings. (Dkt 84).
20
     II.    LEGAL STANDARD
21
22          Federal Rule of Civil Procedure 8(c) (c) states: “While an appeal is pending from an
23   interlocutory order or final judgment that grants, dissolves, or denies an injunction, the court
24   may suspend, modify, restore, or grant an injunction on terms for bond or other terms that
25   secure the opposing party’s rights.” Federal Rule of Appellate Procedure 8(a)(1) states: “A
26   party must ordinarily move first in the district court for the following relief: (A) a stay of the
27   judgment or order of the district court pending appeal[.]” Plaintiff submits this motion
28                                                   6
          requesting continuance of the agreement to postpone the foreclosure sale (Dkt.26.) or
 1
          issuance of stay of the foreclosure sale currently scheduled for July 29, 2019 pending
 2
          adjudication of his appeal. If the instant Motion is not granted, Plaintiff will suffer irreparable
 3
          injury, in the form of the loss of his home and eviction therefrom.
 4
 5               The United States Supreme Court has set forth a four-factor test for granting a stay
 6        pending appeal: “(1) whether the stay applicant has made a strong showing that he is likely
 7        to succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay;
 8        (3) whether issuance of the stay will substantially injure the other parties interested in the
 9        proceeding; and (4) where the public interest lies.” Nken v. Holder, 556 U.S. 418, 434 (2009).
10        A party requesting a stay pending appeal bears the burden of showing that the circumstances
11        justify the extension of the stay. As discussed below, each of the four factors in this case
12        supports issuance of a stay here.
13
                 In deciding an application for a preliminary injunction under F.R. Civ. 65, courts in
14
          the Ninth Circuit look to the following factors: the movant has shown a likelihood of success
15
          on the merits; there is a likelihood that the movant will suffer irreparable harm in absence of
16
          a preliminary injunction; the balance of equities tips in the movant’s favor; the injunction is
17
          in the public interest. Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir. 2009) Under
18
          a sliding scale variant on the standard, if a plaintiff can only show by a lesser standard that
19
          there are serious questions going to the merits, then a preliminary injunction may still issue
20
          if the balance of hardships tips sharply in the plaintiff’s favor, and the other two factors are
21
          satisfied. Alliance for The Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).
22
23 III.      ARGUMENT
24
                 A.     Likelihood of Success on the Merits
25
26               While Plaintiff is in the early stages of formulating his Opening Appellate Brief due
27        for submission on July 29, 2019, he intends to focus the appeal on the decision of the District
28                                                        7
     Court to Deny Plaintiff’s Motion for Partial Summary Judgment in Count One, Statute of
1
     Limitations Bars Foreclosure, First Amended Complaint (Dkt 35) There are other matters in
2
     which Plaintiff asserts the District Court erred in denying Plaintiff’s requests, but these are
3
     peripheral to the central question of whether Defendant initiated a legal foreclosure action on
4
     Plaintiff’s Property within the six-year limitations period established by the Arizona
5
     Legislature in Arizona Revised Statutes § 12-548 (2014), Contract in writing for debt; six
6
     year limitation; choice of law.
7
8           Plaintiff asserts that the District Court erred in its interpretation of various material
9    facts cited by Plaintiff and in the application of law to those facts. Plaintiff fully understands
10   that when considering a motion for summary judgment, a judge will view all evidence in the
11   light most favorable to the movant's opponent. But Plaintiff asserts that the exceptionally
12   bright light shown on the Defendant’s evidence and its arguments while casting a shadow on
13   Plaintiff’s equally compelling material facts and arguments. Many of Plaintiff’s arguments
14   in its Motion for Partial Summary Judgment, his responses to Defendant’s Motion for
15   Summary Judgment and his replies were either ignored or significantly misinterpreted to the
16   extent that, in some cases, the District Court’s analysis misconstrues Plaintiff’s assertions.
17   Plaintiff intends in its Opening Appellant Brief to fully discuss each of the Plaintiff’s
18   countervailing material facts cited in the record and the actual arguments raised in his
19   pleadings in the expectation that such a review will reveal that the weight of those facts and

20   arguments should balance in favor of granting summary judgment in favor of Plaintiff or, at

21   the very least, reveal a genuine dispute for resolution at trial.

22
            Plaintiff argues and offers citations to evidence in the record that render indisputable
23
     the fact that HELOC Agmt(s) 1055, the subject loan agreements, describe an interest-only,
24
     revolving credit plan secured by the residential real estate. Defendant argues and frequently
25
     refers in its pleading to the subject loan agreement as a closed-end installment loans while
26
     citing numerous installment loan cases as its authorities. One of the difficulties the parties
27
28                                                   8
     and the district court face in adjudicating this case is that it is highly unusual for a lender to
1
     allow a defaulted HELOC agreement to sit on its books for more than six-years with no post-
2
     default collection or foreclosure action. The reason Defendant did so can only be speculated
3
     upon although perhaps the conditions of the banking crises played a role. (See Dkt 74,
4
     Request for Judicial Notice, Banking Crises…) By contrast, there is a considerable body of
5
     caselaw addressing the limitations period in cases involving consumer installment and
6
     mortgage loans which Defendant freely cites, despite the dissimilar characteristics of the two
7
     types of credit plans. This fundamental dispute in the subject credit plans is one of the issues
8
     that should have been presented to a jury and which now issues for consideration by the Court
9
     of Appeals. An example of just one issue for appeal is the fact that in March 2011, Defendant
10
     reduced the credit limit in the subject loan agreements to zero thereby triggering the
11
     provisions in §6 of HELOC Agmt(s) 1055, which without notice, made the outstanding
12
     principal balance immediately due, an action that along with the defaulted accrued finance
13
     charges as of May 19, 2011 made the outstanding balance due and in default starting the run
14
     of the Statute of Limitations.
15
16          A further example of an issue for appeal is the fact that the heading section of the loan
17   documents show a Credit Limit and a Maturity Date, although only the Credit Limit is defined

18   in HELOC Agmt(s) 1055, §1. Plaintiff argues that under the terms of a draw-only home

19   equity line of credit the borrower can draw advances on the available credit throughout the

20   specified draw period. The Draw Period is defined as beginning on the Date of the

21   Agreement and continuing for the number of months in the Draw Period up to the Maturity

22   Date when the outstanding balance is due in a single balloon payment. Defendant’s adverse
     action to bar further advances and its final action to terminate the credit line as documented
23
     in the record had the effect of reducing the draw period to zero months thereby advancing
24
     the maturity date to the date of adverse action, which made the outstanding principal balance
25
     immediately due. Each of these two adverse actions resulted in the outstanding principal
26
     balance coming due as of March 31, 2011, thus satisfying the terms of HELOC Agmt(s)
27
28                                                   9
     1055, §19A, Termination and Acceleration. As of May 19, 2011, the final default in payment
1
     of accrued finance charges took place and since Defendant barred further interest
2
     computations and periodic statement production/submissions no future billed or defaulted
3
     payments appear in the record. The combination of defaulted principal balance and defaulted
4
     accrued finance charges make up the defaulted outstanding balance.
5
6    In its Section III A of its Order dated May 31, 2019, the Court states:
7
          Defendant contends that it is entitled to summary Judgment because the
8
          statute of limitations on the right to foreclose did not begin running until it
9
          accelerated the debt in November 2017, through the initiation of foreclosure
10
          proceedings. Plaintiffs assert that Defendant’s right to foreclose accrued no
11
          later than May 2011, which puts Defendant’s October 2017 demand for
12
          payment outside Arizona’s six-year statute of limitations. Summary Judgment
13
          will be granted in favor of Defendant.
14
15        There is a threshold legal question of which the parties disagree: when does
16        the statute of limitations begin running on a claim for a borrower’s default on
17        a HELOC that has a defined maturity date? Plaintiff’s argue that the statute
18        of limitations begins running on the entire outstanding balance when the
19        borrower first fails to make a full minimum monthly payment. They rely
20        exclusively of the Arizona Supreme Court’s recent decision in Mertola, LLC
21        v. Santos, 422 P.3d 1028 (Ariz. 2018).
22
     Dkt 83, Pg. 3, 10-21
23
24          The foregoing quotation misstates Plaintiff’s argument. First, Plaintiff never made
25   the argument that the statute begins running on the entire debt when the borrower first fails
26   to make a full minimum monthly payment. Plaintiff argued extensively in its Motion for
27   Partial Summary Judgment, its responses to Defendant’s Motion for Summary Judgment and
28                                                 10
     in its Reply to Defendant response, that the run of the statute of limitations should start on
1
     the final payment default of the accrued finance charges which occurred on May 19, 2011.
2
     This argument conforms to established rules for the limitations period in open-end loan
3
     agreements. It also represents the final payment event ever billed or defaulted upon in the
4
     record of HELOC 1055. There is no record of Defendant ever billing Plaintiff for 76 of the
5
     85 missed installment payments it claimed in its statement of facts. The evidence in the
6
     record is that those 76 claimed payments were false, a cited fact the Court chose to ignore.
7
8           Likewise, the District Court erred in its statement that Plaintiff’s relied exclusively on
9    the Mertola decision. Plaintiff cited Mertola solely as an example of a higher court taking
10   notice of the clear difference between an open-end credit plan, such as home equity lines of
11   credit and revolving credit cards, and a closed-end installment loan, such as the cited Navy
12   Federal promissory note. Plaintiff did not then and will not argue before the Ninth Circuit
13   Court of Appeals that the ‘brightline’ rule established by the Arizona Supreme Court in
14   Mertola should apply to the instant case. Having said that one can make use of a word
15   processor’s ‘find and replace’ function on the Mertola ruling replacing the word “credit card’
16   with the word ‘HELOC’ and with the exception of the minor difference between an expiration
17   date and a maturity date, both of which act as an end to the current state of an active

18   agreement, the resulting text will read like an on-point citation in a HELOC limitations

19   matter.

20
     The Court further states in Dkt 83, Pg. 3, 21-22: Pg. 4, 1-3: “ Defendant relies on Navy
21
     Federal Credit Unit v. Jones, 930 P.2d 1007, 1008 (Ariz. Ct. App. 1996), which sets forth
22
     the longstanding rule that the statute of limitations ‘commences on the due date of each
23
     matured but unpaid installment and, as to unmatured future installments, the period
24
     commences on the date the creditor exercises the [opto]ional] acceleration clause.” Yet,
25   HELOC Agmt(s) 1055 makes no reference to ‘installment payments. The only two types of
26   payment specified in HELOC Agmt(s) 1055 are the payment of accrued finance charges (but
27
28                                                  11
     only when) presented on a Period Statement and a final payment of the outstanding balance
1
     as a balloon payment at maturity. (HELOC Agmt(s) 1055, §§11,12,13) The record for
2
     HELOC Acct. 1055 shows clear evidence of defaulted payments of accrued finance charges
3
     beginning in October 2009 and continuing through May 19, 2011 when the final default
4
     occurred. There is no record of any unmatured future installments as mentioned in Navy to
5
     which Defendant could apply an optional acceleration clause.
6
7           According to the District Courts Order: “(t)he maturity date for the entire debt was in
8    2024; therefore, if Defendant had not accelerated the debt, the six-year limitations period
9    would have commenced at that time”. (Dkt 83, Pg. 6: 17-19). The possible delay of a
10   potential foreclosure action with its attendant uncertainty and anxiety for 13-years after the
11   final default in May 2011 may be legal but certainly not equitable.
12
            The terms and condition recited in HELOC Agmt(s) 1055 conform to model
13
     agreement forms approved by the Consumer Financial Protection Bureau which conform to
14
     all federal regulations governing open-end loan agreements. Plaintiff made diligent efforts
15
     to describe and gave citations to applicable federal publications that describe the attributes
16
     of home equity lines of credit as well at the differences between HELOCs and other consumer
17
     credit plans. Plaintiff asserts that the District Court should have analyzed the subject loan
18
     agreement and applied limitations rules based on the characteristics and construction of an
19
     open-end revolving credit plan credit rather than applying rules and cases derived from fixed
20
     term installment, promissory note, like the cited Navy Federal.
21
22          Plaintiff has argued in his pleading that an open-end, home equity line of credit has
23   unique characteristics, construction and administrative requirements that should be analyzed
24   in relation to other similar open-end revolving credit cases when applying legal precedents.
25   Cases citing precedents and rules involving actions on limitations periods in open-ended
26   home equity credit lines are rare as most banks will pursue their right to foreclose well within
27   the limitations period. Absent a body of on-point cases, Plaintiff asserts that given a fuller

28                                                 12
     analysis of the characteristics of open-end credit plans, a more critical assessment of
1
     Defendant’s facts and arguments, and with a brighter light shown on Plaintiffs, non-attorney
2
     drafted pleadings, the District Court may have arrived at a different conclusion.
3
4           The District Court Judge in this case has an impeccable reputation for fairness. Given
5    the tremendous drug and immigration workload faced by the District Court of Arizona,
6    Tucson, the instant case has been dealt with expeditiously. Plaintiff believes he has been
7    treated fairly, and despite his frequently wordy and inartful pro se pleadings, respectfully.
8    Nevertheless, the decision of the Court was wrong.
9
            Plaintiff strongly believes that a more effective presentation of the recorded facts
10
     gained in part from hindsight and with a more artful pleadings, he will be able to convince a
11
     three-judge panel at the Ninth Circuit Court of Appeals of the merits of the facts in the record
12
     and his arguments. But regardless of the outcome, the decision of the Ninth Circuit Court of
13
     Appeals will make a valuable contribution to the body of precedents available to guide other
14
     litigants and district courts in the resolution of matters involving statute of limitations claims
15
     in home equity line of credit disputes.
16
17          In Guzman v. Shewry, 552 F.3d 941, 948 (9th Cir. 2009), the Court cited. “At an
18   irreducible minimum, the moving party (in a motion to stay) must demonstrate a fair chance
19   of success on the merits or questions serious enough to require litigation. Both factors are
20   present in this Motion for Stay Pending Appeal.
21
            B.     Absent a Stay, Plaintiff and the Public Will Be Irreparably Harmed by
22
     the Court’s Decision
23
24          Plaintiff seeks this stay enjoining any current or future trustee sales of the Plaintiff’s
25   property and residence at 5514 N. Crescent Ridge Drive, Tucson, AZ 85718 until such time
26   as the Ninth Circuit Court of Appeals can adjudicate the matter and either confirm or vacate
27   the District Court ruling or, alternatively, refer the matter back to the District Court for trial.
28                                                   13
            Absent a stay to a foreclosure action the trustee’s sale will take place on July 29, 2019
1
     resulting in the deprivation of Plaintiff’s home and residence as well as serious financial and
2
     psychological harm to the Plaintiff. It will also render Plaintiff’s appeal moot ending
3
     Plaintiff’s right to appeal.
4
5           C.      A Stay Will Not “Substantially Harm” Defendant but the Absence of a
6    Stay could Substantially Harm Plaintiff.
7
            The balance of equities tips in Plaintiff’s favor because the issuance of a stay until the
8
     Ninth Circuit Court of Appeals can hear the matter and either confirm or vacate the District
9
     Court’s Order or return the matter to the District Court for trial only maintains the status quo
10
     of the Defendant. Defendant was comfortable waiting more than six-years to imitate its
11
     foreclosure action another period of appeal should not present an undue hardship to the 33td
12
     largest commercial bank in the United States. But allowing a wrongful foreclosure to take
13
     place will inequitably erode the Plaintiff’s property rights and opportunity for judicial
14
     process.
15
16          D.      Public Interest Will be Served by Avoiding a Foreclosure
17
            The public interest is served by avoiding the possibility of a wrongful foreclosure
18
     disturbing the environment of Plaintiff’s close-knit neighborhood and by protecting the
19
     continued recovering neighborhood property values.
20
21          E.      Plaintiff Requests Issuance of the Stay Without Bond
22
23          District Courts may also exercise their discretion to grant unsecured or partially secured
     stays. Such stays are warranted only in “unusual circumstances,” where granting such a
24
     partially secured or unsecured stay would not endanger the judgment creditor’s interest in
25
     ultimate recovery. In the instant case, the stay is requested on a non-money judgment in which
26
     Defendant, if successful on appeal, will have the right to foreclose on the subject Property
27
28                                                  14
       recovering all of the Plaintiff’s debt. By the time the appellate court issues its decision, the
1
       property will continue to accrete in value so that the proceeds from the sale will be sufficient
2
       for Defendant to recover all reasonable attorney fees and non-taxable expenses allowed by the
3
           Court. Plaintiff agrees to waive any right to dispute any Court approved attorney fees and non-
4          taxable expenses. While judges are not required to consider the economic circumstances of
5          the appellant, the Plaintiff respectfully requests the Court to recognize his very limited financial
6          resources and allow this appeal to go forward without a bond.
7
     IV.       CONCLUSION
8
9          Having satisfied each of the four standards of a stay and injunctive relief, without opposition
10         of Defendant, Plaintiff asks the Court to issue an Order staying any current or future
11         foreclosure action on any of the Trust Deeds held by Defendant securing its interest in the
12         three HELOC loan agreements that make up HELOC Acct. 1055 until such time as the Ninth
13         Circuit Court of Appeals has issue its decision to confirm, vacate or return for trial the District
14         Court’s decision to deny Plaintiff’s Motion for Partial Summary Judgement.
15
           RESPECTFULLY SUBMITTED: This 17th day of June 2019
16
17                                              /s/William R. Donges, Pro Se
18
19
20
21
22
23
24
25
26
27
28                                                         15
                                    CERTIFICATE OF SERVICE
1
     I hereby certify that on the 17th day of June 2019, I transmitted the foregoing document to
2
     the U.S. District Court Clerk’s Office by using the CM/ECF, which transmitted a Notice of
3
     Electronic Filing to:
4    John Spencer Craiger
5    Polsinelli PC Phoenix AZ
6    1 E Washington St., Ste 1200
7    Phoenix, AZ 850024
8    jcraiger@polisineeli.com
9    Lead Attorney, Attorney to be Noticed

10
11    By: s/William R. Donges

12         William R. Donges, pro se

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               16
